Reese, C. J.,
concurring in part.
I concur in the judgment rendered in this case, but do not concur in the construction given to section 5308, Rev. St. 1913, as to the meaning of the words “the highest vote cast.” The contents of the section need not be here copied, as it is sufficiently set out in the majority opinion. The procedure requires a petition signed by electors equal in number to at least 30 per centum of the highest vote cast at the preceding election, in order to confer authority upon the city officers to call the election. I cannot read that section in any other way than as requiring 30 per centum of all the votes cast at the election. That certainly would be “the highest vote” cast, and that is what the statute says in plain language. The clear purport of this provision is to prevent constant agitation at the expense of the city, when persons are dissatisfied with the official action of some officer. “At least thirty per centum” of the voting strength of the city must show their dissatisfaction before the expense and agitation of an election shall be submitted to by the city government.